         Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 1 of 7




         IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF OKLAHOMA

VALERIE WILLIFORD,
              Plaintiff,
v.
                                             Case No. CIV-20-186-R
INTERSTATE TRUCKERS
LTD. ASSISTANCE
ADMINISTRATION,
             Defendant.

       JOINT STATUS REPORT AND DISCOVERY PLAN

Date of Conference:            May 7, 2020 @ 10:15am

Appearing for Plaintiff:       Leah M. Roper
                               D. Colby Addison

Appearing for Defendant:       Nathan L. Whatley
                               Philip R. Bruce

               Jury Trial Demanded ■ - Non-Jury Trial □

1.    BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary
      language the facts and positions of the parties to inform the judge of
      the general nature of the case.

      Plaintiff is seeking damages for Defendant’s wrongful termination of
      her in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”)
      and the Oklahoma Anti-Discrimination Act (“OADA”). During
      Plaintiff’s time of employment with Defendant, she experienced various
      forms of sexual harassment and discrimination based upon her sex. On
      or about June 14, 2018, Plaintiff complained to Defendant’s owner,
      specifically Brad Klepper, about the sex discrimination, sexual
      harassment, and hostile work environment. Approximately five days
      later, Defendant provided Plaintiff her first “Employee Warning Notice
      & Counseling Session,” which was for an incident that was the fault of
      another employee and a third party. A few weeks thereafter, Defendant
      provided Plaintiff another “Employee Warning Notice & Counseling
          Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 2 of 7



     Session.” Plaintiff complained to Defendant that she felt this was
     retaliation for her complaints. Less than a week later, Plaintiff was
     terminated.

     Defendant denies Plaintiff’s allegations and denies that Plaintiff was
     subjected to illegal sexual harassment. Defendant denies that it
     discriminated against Plaintiff on any basis and denies that it
     retaliated against Plaintiff for any protected activity. Defendant took
     quick action to investigate Plaintiff’s claim of harassment and to ensure
     that its expectations of civility and professionalism were being met by
     all employees. Plaintiff’s warning notice was already being drafted well
     before she ever made a complaint and had no connection with her
     complaint or the events about which she complained. Similarly,
     Plaintiff’s termination was entirely unrelated to any complaints that
     she made and was based on legitimate, non-discriminatory business
     reasons.


2.   JURISDICTION. State the basis on which the jurisdiction of the
     Court is invoked and any presently known objections.

     28 U.S.C. § 1331

3.   STIPULATED FACTS. List stipulations as to all facts that are not
     disputed, including jurisdictional facts.

     a.     Jurisdiction and venue are proper.
     b.     Defendant is a covered employer under Title VII and OADA.
     c.     Plaintiff’s dates of employment with Defendant were August 3,
            2016, to August 17, 2018.

4.   CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER
     RELIEF SOUGHT.

     a.     Plaintiff: Plaintiff’s claims seek all available damages under Title
            VII and the OADA, including but not limited to, lost wages (back,
            present, and front pay) and emotional distress/dignitary harm
            damages, punitive damages, compensatory damages, liquidated
            damages, attorneys’ fees, costs, pre- and post-judgment interest,
            and such other relief this Court may deem equitable and
            appropriate.


                                       2
              Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 3 of 7




        b.      Defendant:

        1.      One or more of Plaintiff’s Causes of Action fails to state a claim upon

which relief can be granted.

        2.      Defendant did not discriminate against Plaintiff on any illegal basis.

        3.      All employment actions relating to Plaintiff were taken for legitimate

nondiscriminatory reasons.

        4.      Plaintiff is not entitled to recover the relief requested in her Petition.

        5.      Plaintiff has not suffered the damages alleged in her Petition.

        6.      On belief of Counsel, Plaintiff has failed to mitigate her damages, if any.

        7.      The actions of Defendant do not warrant the imposition of punitive

damages.

        8.      Any challenged actions were lawful, were privileged or justified, were not

done for the purpose of causing injury, and were not motivated by malice, ill-will, or

malice at law.

        9.      All challenged actions were made in good faith and were reasonable.

        10.     Plaintiff was not subject to illegal harassment or a hostile work

environment.

        11.     Alternatively, Defendant exercised reasonable care to prevent and promptly

remedy or correct any harassing behavior, and Plaintiff unreasonably failed to take

advantage of the preventative or corrective opportunities provided by Defendant to avoid

harm.



                                                 3
             Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 4 of 7



       12.     Plaintiff’s claims and/or her ability to recover legal and equitable damages,

if any, are barred, in whole or in part, by the after-acquired evidence doctrine.

       13.     Plaintiff is not entitled to the relief requested, whether legal or equitable in

nature, in her Petition.

5.     APPLICABILITY OF FED. R. CIV. P. 5.1 AND COMPLIANCE.
       Do any of the claims or defenses draw into question the
       constitutionality of a federal or state statute where notice is required
       under 28 U.S.C. § 2403 or Fed. R. Civ. P. 5.1?
                      □ Yes         ■ No

6.     MOTIONS PENDING AND/OR ANTICIPATED (include date of
       filing, relief requested, and date responsive brief to be filed).

       Plaintiff anticipates filing of a protective order to govern confidential
       information disclosed in discovery and will file a partial motion for
       summary judgment if warranted by the facts.

       Defendant anticipates filing a dispositive motion and motions in limine.

7.     COMPLIANCE WITH RULE 26(a)(1). Have the initial disclosures
       required by Fed. R. Civ. P. 26(a)(1) been made? □ Yes ■No
       If “no,” by what date will they be made? May 7, 2020

8.     PLAN FOR DISCOVERY.

       A.      The discovery planning conference (Fed. R. Civ. P. 26(f)) was held
               on April 10, 2020.

       B.      The parties anticipate that discovery should be completed within
               8 months.

       C.      In the event ADR is ordered or agreed to, what is the minimum
               amount of time necessary to complete necessary discovery prior
               to the ADR session? 4 months.




                                               4
           Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 5 of 7



      D.     Have the parties discussed issues relating to disclosure or
             discovery of electronically stored information, including the form
             or forms in which it should be produced, pursuant to Fed. R. Civ.
             P. 26(f)(3)(C)?

             ■Yes        □ No

      E.     Have the parties discussed issues relating to claims of privilege
             or of protection as trial-preparation material pursuant to Fed. R.
             Civ. P. 26(f)(3)(D)?

             ■ Yes       □ No

             To the extent the parties have made any agreements pursuant to
             Fed. R. Civ. P. 26(f)(3)(D) and Fed. R. Civ. P. 502(e) regarding a
             procedure to assert claims of privilege/protection after production
             and are requesting that the court include such agreement in an
             order, please set forth the agreement in detail below and submit
             a proposed order adopting the same.
             __________________________________________________________


      F.     Identify any other discovery issues which should be addressed at
             the scheduling conference, including any subjects of discovery,
             limitations on discovery, protective orders needed, or other
             elements (Fed. R. Civ. P. 26(f)) which should be included in a
             particularized discovery plan.
             __________________________________________________________


9.    ESTIMATED TRIAL TIME: 2-3 days

10.   BIFURCATION REQUESTED:               □ Yes       ■ No

11.   POSSIBILITY OF SETTLEMENT:

             □ Good      ■ Fair      □ Poor




                                       5
           Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 6 of 7




12.   SETTLEMENT AND ADR PROCEDURES:

      A.     Compliance with LCvR 16.1(a)(1) - ADR discussion:

             ■ Yes   □ No

      B.     The parties request that this case be referred to the following
             ADR process:

             □ Court-Ordered Mediation subject to LCvR 16.3
             □ Judicial Settlement Conference
             □ Other _____________________________________________________
             ■ None - the parties do not request ADR at this time.

13.   Parties consent to trial by Magistrate Judge? □ Yes ■ No

14.   Type of Scheduling Order Requested. ■ Standard - □ Specialized (If a
      specialized scheduling order is requested, counsel should include a
      statement of reasons and proposal.)


                               s/D. Colby Addison
                               D. Colby Addison, OBA #32718
                               Leah M. Roper, OBA #32107
                               THE CENTER FOR EMPLOYMENT LAW
                               1133 N. Portland Ave.
                               Oklahoma City, OK 73107
                               Telephone: 405.252.1180
                               Leah@CenterforEmploymentLaw.com
                               Colby@CenterforEmploymentLaw.com
                               ATTORNEYS FOR PLAINTIFF

                               AND




                                       6
Case 5:20-cv-00186-R Document 9 Filed 04/24/20 Page 7 of 7



                   s/ Nathan L. Whatley
                   (Signed by filer with permission)
                   Nathan L. Whatley, OBA #14601
                   MCAFEE & TAFT
                   Tenth Floor, Two Leadership Square
                   211 N. Robinson Ave.
                   Oklahoma City, OK 73102
                   Telephone: 405.235.9621
                   Facsimile: 405.235.0439
                   nathan.whatley@mcafeetaft.com
                   ATTORNEY FOR DEFENDANT




                            7
